DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 12/2/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US Pub No. 2012/0318319) in view of Asai (US Pat No. 5330583)
	Regarding Claim 1, Pinarbasi et al. teaches a solar module [Fig. 9a and 11, 0059] comprising:

	Pinarbasi et al. is silent on a bus electrical conductor running along a center line of the solar module, the bus electrical conductor physically located in-plane with and between adjacent first and second super cells, the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the super cell; and a bypass diode connected to the bus electrical conductor, the bypass diode physically located  in a region between the first and second super cells.
	Asai et al. teaches an electrical configuration with a bus electrical conductor [3, Fig. 16A, C10, ln 20-35] running along a center line of the solar module [3 is running in a center of a solar module], the bus electrical conductor physically located in-plane with and between adjacent first and second super cells [3 is located directly on the bottom surface the solar cells], the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the super cell [3 is running parallel to shot edges]; and a bypass diode connected to the bus electrical conductor [4A, Fig. 16A, C7 ln 1-10],
	Since Pinarbasi et al. is concerned about providing improvements to bypass diodes [0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical configuration of Asai et al. in the shingled cells 301A-301F and 302A-302F of Pinarbasi et al. in order to protect the solar cells from destruction due to reverse bias voltage [C2 ln 25-35].
	Within the combination above, modified Pinarbasi et al. teaches the bypass diode physically located  in a region between the first and second super cells [The combination provides the bus conductor 3 of Asai et al. with the diodes 4A on the back of each set of shingled solar cells, since the 
	Regarding Claim 2, within the combination above, modified Pinarbasi et al. teaches wherein the plurality of super cells are electrically connected in parallel [0016].
	Regarding Claim 3, within the combination above, modified Pinarbasi et al. teaches further comprising: one or more interconnects [top and bottom 340 and each 360 in Fig. 9a and Fig. 11, 0052, 0060,] connecting two super cells of the plurality of super cells in parallel at an intermediate position along the two super cells [Fig. 9a], wherein the one or more interconnects electrically connect an intermediate solar cell of one of the two super cells to an adjacent intermediate solar cell of the other of the two super cells [Fig. 9a and Fig. 5].
	Regarding Claim 5, within the combination above, modified Pinarbasi et al. teaches wherein the two super cells are the first and second super cells, and the one or more interconnects span the gap between adjacent first and second super cells [Fig. 11].
	Regarding Claim 8, within the combination above, modified Pinarbasi et al. is silent on comprising an additional bypass diode connected to the bus electrical conductor in a region between the first and second super cells, such that the bypass diode and the additional bypass diode are arranged to bypass different sections of each of the first super cell and the second super cell when a respective one of the different sections is in a reverse bias condition.
	Asai et al. teaches an electrical configuration comprising a diode [3d and 4A, Fig. 11, C9 ln 5-20, C6 ln 55-65] between solar cell rows [Fig. 11A] used to allow output currents of solar battery cells to be bypassed [C1 ln 5-15]

	Furthermore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the bypass diode configuration of Asai et al. with the solar cells of Pinarbasi et al. as it is merely the selection of known selection of known diode configuration of solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 9, within the combination above, modified Pinarbasi et al. teaches wherein the bypass diode and the additional bypass diode are arranged physically in-plane with the first and second super cells in the gap between the first and second super cells [See rejection above]
	Regarding Claim 10, within the combination above, modified Pinarbasi et al. teaches wherein the bypass diode is arranged along a peripheral edge of the solar module [See rejection above]
	Regarding Claim 11, within the combination above, modified Pinarbasi et al. teaches wherein the first and second super cells are in adjacent parallel rows of the plurality of super cells [Fig. 9-11, See rejection above]
	Regarding Claim 12, within the combination above, modified Pinarbasi et al. teaches wherein: the solar module is rectangular with two parallel short sides and two parallel long sides; and the center line of the solar module runs parallel to the long sides of the solar module [Fig. 9-11, See rejection above]
Regarding Claim 13, within the combination above, modified Pinarbasi et al. teaches wherein each row comprises only a single super cell running the length of the long sides of the solar module [Fig. 11, See rejection above]
	Regarding Claim 14, within the combination above, modified Pinarbasi et al. teaches wherein the first and second super cells are in a same row of the plurality of super cells and the gap running along the center line of the solar module intersects the row comprising the adjacent first and second super cells [Fig. 9-11, See rejection above ]
	Regarding Claim 15, within the combination above, modified Pinarbasi et al. teaches wherein: the solar module is rectangular with two parallel short sides and two parallel long sides; and the center line of the solar module runs parallel to the short sides of the solar module [Fig. 9-11, See rejection above]
	Regarding Claim 16, Pinarbasi et al. teaches a solar module [Fig. 11, 0059] comprising: a plurality of super cells arranged in two or more physically parallel rows [See 301A-C, and 302A-C, Fig. 11], each super cell comprising a plurality of rectangular solar cells, each rectangular solar cell having a long edge and short edge, the plurality of rectangular solar cells in each super cell arranged with opposing long edges of adjacent rectangular solar cells overlapping and conductively bonded to each other to electrically connect the solar cells  in series [Fig. 10, 0058];
	Pinarbasi et al. is silent a bus electrical conductor running along a center line of the solar module, the bus electrical conductor physically located in-plane with and between adjacent first and second super cells, the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the first super cell; 
	Asai et al. teaches a bus electrical conductor [3, Fig. 16A, C10, ln 20-35] running along a center line of the solar module [3 is running in a center of a solar module], the bus electrical conductor physically located in-plane with and between adjacent first and second super cells [3 is located directly 
	Since Pinarbasi et al. is concerned about provides improvements to bypass diodes [0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical configuration of Asai et al. in the shingled cells 301A-301F and 302A-302F in order to protect the solar cells from destruction due to reverse bias voltage [C2 ln 25-35].
	within the combination above, modified Pinarbasi et al. teaches  ribbons [Asai: 4a, Fig. 2A-2C, in Fig. 16A, diode 4A comprises ribbon 4a, C6 line 55-65] for connecting the bus electrical conductor to a bypass diode. 
	and one or more interconnects [top and bottom 340, Fig. 9a, 0052, 0016] connecting the first and second super cells of the plurality of super cells in parallel at an intermediate position along the two super cells, wherein the one or more interconnects electrically connect an intermediate solar cell of one of the two super cells to an adjacent intermediate solar cell of the other of the two super cells [301 and 302, Fig. 9a, 0046, 0056].
	Regarding Claim 17, Pinarbasi et al. teaches a solar module [Fig. 11, 0059] comprising:
a plurality of rectangular super cells, each rectangular solar cell having a long edge and a short edge, the plurality of rectangular solar cells in each super cells  arranged with long  opposing edges of adjacent rectangular solar cells overlapping and conductively bonded to each other to electrically connect the solar cells in series [Fig. 10, 0058];
	one or more interconnects [bottom 340, Fig. 9, 0052, 0016] connecting the plurality of super cells in parallel at an intermediate position along the plurality of super cells [Fig. 11], the one or more interconnects spanning one or more row gaps between adjacent rows of the super cells; and

	Asai et al. teaches an electrical configuration with a bus electrical conductor [3, Fig. 16A, C10, ln 20-35] running along a center line of the solar module [3 is running in a center of a solar module], the bus electrical conductor physically located in-plane with and between adjacent first and second super cells [3 is located directly on the bottom surface the solar cells], the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the super cell [3 is running parallel to shot edges]; and a bypass diode connected to the bus electrical conductor [4A, Fig. 16A, C7 ln 1-10],
	Since Pinarbasi et al. is concerned about provides improvements to bypass diodes [0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical configuration of Asai et al. in the shingled cells 301A-301F and 302A-302F in order to protect the solar cells from destruction due to reverse bias voltage [C2 ln 25-35].
	Regarding Claim 18, within the combination above, modified Pinarbasi et al. teaches wherein the bus electrical conductor [See 3 in figure. 16B] occupies a portion of a front surface of the solar module [Fig. 11], thereby requiring the center line gap between the two adjacent rows of the super cells, and, other than the center line gap, the rows of the super cells are arranged nearly abutting each other with little or no extra gap therebetween [Fig. 11].
	Regarding Claim 19, within the combination above, modified Pinarbasi et al. teaches wherein the bus electrical conductor a plurality of conductor segments [Asai: See 3 in figure. 16B] to connect to a plurality of bypass diodes [See rejection of claim 17], such that each of the bypass diodes is arranged to .

Claim(s) 4, 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US Pub No. 2012/0318319) in view of Asai (US Pat No. 5330583) as applied above in addressing claim 1, in further view of Farrelly (US Pub No. 2012/0080078)
Regarding Claim 4, within the combination above, modified Pinarbasi et al. teaches further comprising: one or more second interconnects [top and bottom 340 and each 360 in Fig. 9a and Fig. 11, 0052, 0060] and silent on connecting a third super cell of the plurality of super cells in parallel to the two super cells at the intermediate position along the two super cells, wherein the one or more second interconnects electrically connect an intermediate solar cell of the third super cell to the intermediate solar cell of the one of the two super cells.
	Farrelly et al. teaches an arrangement of a bypass diodes arranged in-plane with first and second super cells in the gap between first and second super cells [See 16, Fig. 6-7, 0028]. The additional rows of Farrelly et al. provide additional rows of super cells.
	Since modified Painarbasi et al. teaches the use of rows of shingled solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply additional rows of super cells as shown by Farrely et al. to the super cells of Pinarbasi et al. in order to provide a solar module with additional power density [Abstract]. 
	Regarding Claim 6, within the combination above, modified Pinarbasi et al. teaches wherein the one or more interconnects [top and bottom 340 in Fig. 9a and Fig. 11, 0052, 0060] run perpendicular to the bus electrical conductor [See in rejection of claim 1]
Regarding Claim 7, within the combination above, modified Pinarbasi et al. is silent on wherein the bypass diode is arranged physically located in-plane with and between the adjacent first and second super cells.
	Farrelly et al. teaches an arrangement of a bypass diodes arranged in-plane with first and second super cells in the gap between first and second super cells [See 16, Fig. 6-7, 0028].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the bypass diode configuration of Farrelly et al. with the solar cells of Pinarbasi et al. as it is merely the selection of known selection of known diode configuration of solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 20, within the combination above, modified Pinarbasi et al. teaches wherein each of the super cells has a first bypass section and a second bypass section, and the first and second bypass sections of a first one of the super cells is adjacent to the respective first and second bypass sections of a second one of the super cells [Farrelly: Fig. 2, See 16, 0028].
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US Pub No. 2012/0318319) in view of Asai (US Pat No. 5330583) as applied above in addressing claim 1, in further view of Croft (US Pub No. 2011/0197947)
	Regarding Claim 21, within the combination above, modified Pinarbasi et al. is silent on wherein each rectangular solar cell is a crystalline silicon solar cell [See rejection of claim 1].
	Croft et al. teaches shingled solar cells which can comprise crystalline silicon [0028].
	Since modified Pinarbasi et al. also teaches shingled solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the solar cells of modified 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 12/2/2021have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Asai et al. teaches a bus electrical conductor [3, Fig. 16A, C10, ln 20-35] running along a center line of the solar module [3 is running in a center of a solar module], the bus electrical conductor physically located in-plane with and between adjacent first and second super cells [3 is located directly on the bottom surface the solar cells], the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the first super cell [3 is running parallel to shot edges]. The bus electrical conductor 3 is connected to ribbons 4a of the bypass diode 4A [C6 ln 55-67].
Regarding the arguments about “conductor running along a center line of the solar module” examiner notes the limitation utilizes the broad term “along”; therefore, any position of the conductor on the solar module would meet the limitation of being “along” a center line.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

	Modified Pinarbasi et al. teaches all the structural limitations but does not disclose the limitation of “wherein: the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction, and the bus electrical conductor is located in a gap between the first and second super cells, the gap defining a width in a second direction that is perpendicular to the first direction, and the gap extending along a length of the first and second super cells in the first direction.”
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein: the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction, and the bus electrical conductor is located in a gap between the first and second super cells, the gap defining a width in a second direction that is perpendicular to the first direction, and the gap extending along a length of the first and second super cells in the first direction.” 
Therefore; claims 1, 16, and 17 are allowed once the claim limitations of claim 22 are incorporated into each independent claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726